Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 13 June 2022 and IDS filed 08 June 2022.
Claims 1 and 3-7 are pending. Claims 1, 5 and 7 are amended. Claim 2 is canceled.
Examiner notes that claim amendments obviates interpretation under U.S.C. 112(f).
Specification
Specification objections discussed in the first action on the merits of 11 Mar 2022 are withdrawn in light of claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-7) rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in light of amendments to the claims.
Claim 1 (and depending claims 2-7) rejection (s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Weichart (US 2006/0108231 A1)).
Regarding claim 1, Toriya teaches a processing apparatus (film forming apparatus, Fig. 2 and 11, paragraph [0030]), comprising: 
an electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) provided inside a processing container (comprising 2, Fig. 2 and 11) in which a vacuum atmosphere is formed (paragraph [0030]), 
a conductive member (comprising clamp ring 5, Fig. 2, 4-8, 10-13, paragraph [0049]-[0053], specifically paragraph [0053] discloses that the conductive member 5 can comprise metal such as aluminum) provided on the front surface side  (i.e. top or upper part) of the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031]);
an elevating table (comprising elevating plate 23, Fig. 2 and 11, paragraph [0034]) configured to be moved up and down relative to the conductive member (comprising 5, Fig. Fig. 2, 4-8, 10-13 ) such that the electrostatic chuck (not shown but is disclosed as part of stage 31, Fig. 2 and 3, paragraph [0031])  is positioned in a processing position (Fig. 6) at which the conductive member (comprising 5, Fig. 2, 6, 11) comes into contact with the substrate (W, Fig. 2, 6, 11, paragraph [0053]) and a standby position (i.e. delivery location, Fig. 5) at which the substrate is transferred to the electrostatic chuck (paragraph [0033]-[0034],[0057]);
a processing gas supplier (comprising gas shower head 4, Fig. 2, 3, 6, 11, paragraph [0030]) configured to process the substrate by supplying a processing gas to a front surface of the substrate (W, Fig. 2, 6, 11) in a state in which the substrate is attracted to the dielectric layer (paragraph [0029]-[0031], [0042]-[0048], [0061]);
the substrate (W, Fig. 2, 6, 11) is held on the electrostatic chuck (not shown in detail but is disclosed that mounting table 3 including stage 31 has electrostatic chucking function, Fig. 2 and 3, paragraph [0031]) in a state where plasma is not formed inside the processing container (2, Fig. 2, 6, 11) (as understood from paragraph [0061]-[0069] describing film forming without generation of plasma, examiner also notes that the apparatus of Toriya does not teach a plasma generator or other structures necessary for plasma generation, thus meeting limitation “in a stage where plasma is not formed inside the processing container”),
wherein the conductive member (comprising clamp ring 5, Fig. 2, 4-8, 10-13) includes an inner edge portion (comprising inner circumference part 52, Fig. 8, 10, 13, paragraph [0049]-[0050]) formed along a peripheral edge portion of the substrate (W, Fig. 8, 10, 13) (paragraph [0059]) and configured to contact the peripheral edge portion of the substrate (W, Fig. 2, 6, 11, paragraph [0053]).
Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode, wherein the conductive member connected to the DC power source and provides an electronic path between the substrate and the DC power source.
However, Weichart teaches an electrostatic chuck (comprising unipolar electrode and holding frame, Fig. 2, paragraph [0055]) including an electrode (comprising 240, Fig. 2) and a dielectric layer (comprising dielectric plate 243, Fig. 2, paragraph [0058]) that covers the electrode (comprising 240, Fig. 2), the dielectric layer (comprising 243, Fig. 2) having a front surface side (i.e. upper or top surface side) forming an attraction region for a substrate (comprising carrier film 220 and substrate 230, Fig. 2, paragraph [0056]) ; a DC power source (comprising voltage source 250, Fig. 2, paragraph [0060]) having a positive electrode (i.e. powered portion) connected to the electrode (comprising 240, Fig. 2) and a negative electrode (i.e. ground) connected to the conductive member (comprising frame 210, Fig. 2), the DC power source (comprising 250, Fig. 2) configured to attract the substrate (comprising carrier film 220 and substrate 230, Fig. 2) to the dielectric layer (comprising 243, Fig. 2) by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (comprising 210, Fig. 2) and the electrode (comprising 240, Fig. 2) (paragraph [0060]), wherein the conductive member connected to the DC power source (comprising 250, Fig. 2) includes an inner edge portion (comprising 212 and 211, Fig. 2) formed along a peripheral edge portion of the substrate (comprising 220 and 230, Fig. 2) and configured to contact the peripheral edge portion of the substrate (comprising 220 and 230, Fig. 2, paragraph [0056]) to provide an electronic/electrical path between the substrate (comprising 220 and 230, Fig. 2, paragraph [0056])  and the DC power source (250, Fig. 2), as understood from Fig. 2 and para. [0060]. Examiner notes that instant application Fig. 1 and 2 shows that the electrode 32 is connected to the DC power source via a switch while the conductive member 4 is connected to ground, which is a substantially similar structure to what is taught in Fig. 2 of Weichart. Weichart teaches that such a structure provides a simple construction for holding a large area substrate (paragraph [0012]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13) ) such that the conductive member is connected to the DC power source and provides an electronic path between the substrate and the DC power source, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode in view of teachings of Weichart in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck to enable electrostatic attraction and enabling a simple structure and holding a large area substrate during processing (paragraph [0012]).
Regarding claim 3, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas such as Ru) is a film-forming gas for forming a film on the substrate (paragraph [0029], [0060]-[0063]). Though taught in the prior art, limitation “wherein the processing gas is a film-forming gas for forming a film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Toriya in view of Weichart teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Weichart teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which the peripheral edge portion (comprising contact surface 521, Fig. 8, 10, 13) of the substrate (W, Fig. 8, 10, 13) is brought into contact with the electrostatic chuck (Toriya: comprising mounting table 3, Fig. 2, as modified by teachings of Weichart in claim 1 to include the details of the electrostatic chuck) and pressed against the electrostatic chuck by the conductive member (comprising 5, Fig. 8, 10, 13).
Regarding claim 6, Toriya in view of Weichart teaches all of the limitations of claim 1 as applied above and Weichart further teaches wherein the electrode includes only an electrode (comprising 240, Fig. 2) connected to the positive electrode of the DC power source (comprising 250, Fig. 2) (i.e. Weichart teaches a monopolar/unipolar electrostatic chuck, paragraph [0055]).
Regarding claim 7, Toriya in view of Weichart teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13) is provided to suppress a film from being formed between the conductive member (comprising 5, Fig. 8, 10, 13) and the substrate (comprising W, Fig. 8, 10, 13) (paragraph [0064]-[0065], [0076]-[0077],[0089]).
Alternative rejection, Claim 1 and 3-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriya et al. (US 2014/0130743 A1 hereinafter “Toriya”) in view of Tokisue et al. (US 5,258,047A hereinafter “Tokisue”) and IDS art Okura (JPH05183043A hereinafter referring to English Machine Translation provided by the Applicant in the filings of 13 June 2022). 
Regarding independent claim 1 alternative rejection, teachings of Toriya with respect to claim 1 are discussed in detail above and shall not be reiterated hereunder.
Regarding independent claim 1, Toriya does not explicitly teach the details of the electrostatic chuck including an electrode and a dielectric layer that covers the electrode, the dielectric layer having a front surface side forming an attraction region for a substrate; a DC power source having a positive electrode connected to one of the electrode and the conductive member and a negative electrode connected to the other of the electrode and the conductive member, the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member located at the processing position and the electrode, wherein the conductive member connected to the DC power source and provides an electronic path between the substrate and the DC power source.
However, Tokisue teaches an electrostatic chuck (comprising holder device, Fig. 38 and 39, col 10 line 58-61) including an electrode (comprising 3, Fig. 38 and 39) and a dielectric layer (comprising hand body 2 includes a dielectric material such as SiC, Fig. 38 and 39, col 4 line 40-41, abstract) that covers the electrode (comprising 3, Fig. 38 and 39), the dielectric layer (comprising 2, Fig. 38 and 39) having a front surface side (comprising holder surface 2A, Fig. 38 and 39, col 4 line 16-17) forming an attraction region for a substrate (wafer 1’, Fig. 38 and 39, col 10 line 3); a DC power source (comprising voltage generating device 6, Fig. 38 and 39, col 4 line 57-58, claim 1 and 20; note: one of ordinary skill in the art would understand that the circuit symbol for voltage generating device 6 is a DC source) having a positive electrode (comprising contact 7b, Fig. 38 and 39, col 4 line 56) connected to the electrode (3, Fig. 38 and 39) and a negative electrode (i.e. ground) connected to the conductive member (comprising conductive portion 4, Fig. 38 and 39), the DC power source configured to attract the substrate to the dielectric layer (2, Fig. 38 and 39) by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (comprising 4, Fig. 38 and 39) and the electrode (comprising 3, Fig. 38 and 39) (col 4 line 63-col 5 line 26), wherein the conductive member (comprising conductive portion 4, Fig. 38 and 39) connected to the DC power source (comprising voltage generating device 6, Fig. 38 and 39) and provides an electronic path (as understood by the electrical lines drawn in Fig. 38 and 39) between the substrate (1’, Fig. 38 and 39) and the DC power source (comprising 6; Fig. 38 and 39). Tokisue teaches that such an electrostatic chuck can enable intimate contact of the substrate/wafer with an electrostatic chuck surface (i.e. holder surface) to be uniformly heated (col 10 line 60-61).
Additionally, Okura teaches a conductive member (comprising electrode 6, Fig. 1, para. [0014]) includes an inner edge portion formed along a peripheral edge portion of the substrate (wafer 4, Fig. 1) and can be arranged at a front side (i.e. upper or top surface) of the electrostatic chuck wherein the conductive member is configured to contact the peripheral edge portion of the substrate (4, Fig. 1). Okura teaches that such an electrostatic chuck configuration can enable ensuring potential of the wafer is kept constant and reliably fixing a substrate/wafer onto the electrostatic chuck/table (para. [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electrostatic chuck (Toriya: comprising mounting stage 3, Fig. 2, 6, 11, paragraph [0031]) to include an electrode and a dielectric layer that covers the electrode (per teachings of Tokisue), the dielectric layer having a front surface side forming an attraction region for a substrate and to add/provide a DC power source having a positive electrode (i.e. power) connected to the electrode and a negative electrode (i.e. ground) connected to the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13) such that the conductive member is connected to the DC power source and provides an electronic path between the substrate and the DC power source (per teachings of Tokisue), the DC power source configured to attract the substrate to the dielectric layer by virtue of an electrostatic attraction force generated by applying a voltage between the conductive member (Toriya: clamp ring 5, Fig. 2, 6, 8, 10, 13), located at the processing position (Toriya: Fig. 2, 6, 8, 10, 11), and the electrode in view of teachings of Tokisue and Okura in the apparatus of Toriya as a known suitable configuration of an electrostatic chuck to enable electrostatic attraction and enabling intimate contact with an electrostatic chuck surface for uniform heating/temperature control of a substrate (Tokisue: col 10 line 60-61) and/or ensuring potential of the wafer is kept constant and reliably fixing a substrate/wafer onto the electrostatic chuck/table (Okura: para. [0033]).
Regarding claim 3, Toriya in view of Tokisue and Okura teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing gas (i.e. reaction gas such as Ru) is a film-forming gas for forming a film on the substrate (paragraph [0029], [0060]-[0063]). Though taught in the prior art, limitation “wherein the processing gas is a film-forming gas for forming a film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Tokisue and Okura teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 4, Toriya in view of Tokisue and Okura teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches wherein the film-forming gas (i.e. Ru, ruthenium) is a gas for forming a conductive film (i.e. ruthenium oxide) on the substrate (paragraph [0029], [0079]-[0080]). Though taught in the prior art, limitation “wherein the film-forming gas is a gas for forming a conductive film on the substrate” is an intended use/functional limitation which depends on the type of gas intended to be used in the processing apparatus. Since Toriya in view of Tokisue and Okura teaches all of the structural limitations including a processing gas supply part, the apparatus of the same is considered capable of meeting the intended use/functional limitations. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 5, Toriya in view of Tokisue and Okura teaches all of the limitations of claim 1 as applied above and Toriya further teaches wherein the processing position (Fig. 2, 6, 8, 10, 13, paragraph [0033], [0051]-[0053]) is a position at which the peripheral edge portion (comprising contact surface 521, Fig. 8, 10, 13) of the substrate (W, Fig. 8, 10, 13) is brought into contact with the electrostatic chuck (Toriya: comprising mounting table 3, Fig. 2, as modified by teachings of Tokisue and Okura in claim 1 to include the details of the electrostatic chuck) and pressed against the electrostatic chuck by the conductive member (comprising 5, Fig. 8, 10, 13).
Regarding claim 6, Toriya in view of Tokisue and Okura teaches all of the limitations of claim 1 as applied above and Tokisue further teaches wherein the electrode includes only an electrode (comprising 3, Fig. 38 and 39) connected to the positive electrode of the DC power source (comprising 6, Fig. 38 and 39) (i.e. Tokisue teaches a monopolar/unipolar electrostatic chuck, as understood by one of ordinary skill in the art).
Regarding claim 7, Toriya in view of Tokisue and Okura teaches all of the limitations of claim 1 and 3 as applied above and Toriya further teaches a gas flow path (Fig. 8, 10, 13, see arrows indicating flow of purge gas), configured to supply a film formation suppressing gas (i.e. purge gas) onto a peripheral edge portion of the electrostatic chuck (comprising 3, Fig. 8, 10 13) below the conductive member (comprising 5, Fig. 8, 10, 13) is provided to suppress a film from being formed between the conductive member (comprising 5, Fig. 8, 10, 13) and the substrate (comprising W, Fig. 8, 10, 13) (paragraph [0064]-[0065], [0076]-[0077],[0089]).
Response to Arguments
Applicant's arguments filed 13 June 2022 have been fully considered but they are not persuasive as further discussed hereunder.
Applicant argues (remarks bottom of page 8 to top of page 9) regarding independent claim 1 that Toriya fails to disclose or suggest a configuration in which the annular inner edge of the clamp ring 5 serves as an electronic path between the wafer W and the DC power supply.
Examiner notes that “annular inner edge” is not commensurate with the claims. The claims do not recite “annular.” Additionally, Examiner responds, to applicant's arguments against the references (Toriya) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Toriya is cited to teach a processing apparatus including a conductive member, an elevating table and a processing gas supplier, wherein the conductive member (Toriya: 5, Fig. 2, 6, 8, 10, 11 and 13) has an inner edge. Toriya teaches an electrostatic chuck but is silent regarding the details of the configuration of the electrostatic chuck (Toriya: para. [0030]). Toriya does not explicitly teach a DC power source and that the conductive member provides an electronic/conductive path between the wafer and the DC power source. However, Weichart or alternatively Tokisue teaches limitation “electronic path between the wafer W and the DC power source” as explained in detail in claims rejections above. It would have been obvious to provide an electronic path between the wafer and the DC power source as a known suitable configuration of an electrostatic chuck to enable electrostatic attraction and a simple structure for holding a large area substrate (Weichart: para [0012]) or alternatively to enable intimate contact with the chuck surface for uniform heating/temperature control of a substrate (Tokisue: col 10 line 60-61).
Applicant argues (remarks bottom of page 9) regarding independent claim 1 that Weichart does not disclose connecting a voltage source to the substrate 230 and adsorbing the substrate 230 directly on the electrode 240 by charging the substrate 230, therefore one of ordinary skill in the art would not derive amended claim 1 feature 1 ("the conductive member being connected to the DC power source") and feature 2 ("the inner edge portion being configured to contact the peripheral edge portion of the substrate") from the teachings of Weichart in the apparatus of Toriya. 
Examiner respectfully disagrees and responds that Weichart does teach the feature of “the conductive member being connected to the DC power source” (DC power source 250, Fig. 2 is shown as being electrically connected to the conductive member 210) and “the inner edge portion being configured to contact the peripheral edge portion of the substrate” (wherein the substrate of Weichart is interpreted as the object to be held on the electrostatic chuck which includes carrier film 220 and substrate 230, Fig. 2 of Weichart). Additionally, Toriya teaches “the inner edge portion being configured to contact the peripheral edge portion of the substrate” as understood from clamp 5 Fig. 2 and 8 of Toriya.
Applicant argues (remarks page 10) regarding independent claim 1 that Tokisue fails to disclose a conductive member having an electronic path between the substrate and the power supply while contacting the edge of the substrate.
Examiner responds “contacting the edge of the substrate” is not commensurate with the claims. The claims require that the conductive member contacts “the peripheral edge portion” which examiner interprets as a portion of the substrate which includes the side edge surface of the substrate and a top perimeter region of the substrate. Further, Tokisue is cited to teach an electronic path between the substrate and the DC power source while Toriya already teaches the conductive member contacting the peripheral edge portion of the substrate (as understood from Fig. 8, 10 and 13). Claim 1 rejection has been modified as necessitated by applicant’s amendments and filing of IDS art. Currently claim 1 is rejected as being unpatentable over Toriya in view of Weichart or alternatively Toriya in view of Tokisue and IDS art Okura as explained in detail above in claims rejections. Additionally, IDS art Okura teaches a conductive member (6, Fig. 1) contacting the edge of the substrate (W).
Applicant argues (remarks page 10) regarding independent claim 1 that Qin fails to disclose a configuration that contact the edge of the substrate assembly 307 and provides an electronic path between the substrate assembly 307 and the power supply 314.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments and IDS art. Qin is no longer cited in the current rejections. Therefore, Applicant’s arguments are moot.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 3-7 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716